internal_revenue_service department of the treasury u l l washington dc oozed coniact person telephone number in reference to dae p ra t2 aug duu attn legend state a employer m group bemployees plan x proposed ordinance r proposed form n dear this is in response to a ruling_request dated date as supplemented by correspondence dated june and date which was submitted on your behalf by your authorized representative concerning the federal_income_tax treatment under sec_414 of the internal_revenue_code code of certain contributions to plan x the following facts and representations have been submitted the board_of trustees of employer m sponsors plan x a defined_benefit_plan it is represented that plan x is qualified under sec_401 of the code membership in plan x is granted to all full-time permanent employees and officers of employer m employer m wishes to implement a program in which prior service_credit may be purchased the business reason for this proposed arrangement is to permit contributions required to be made to obtain benefits under plan x to be made on a pre- tax basis as permitted under sec_414 of the code effective as of the later of date or upon adoption of proposed ordinance r and proposed form n by the city council of employer m plan x will be page -2- amended to permit a covered_employee to purchase creditable service for prior service in various capacities with various employers generally governmental service as described in proposed ordinance r in order to implement the foregoing employer m proposes to adopt proposed ordinance r and proposed form n proposed ordinance r provides that upon an election by a member to purchase service pursuant to proposed ordinance r and the receipt by employer m of a binding and irrevocable salary reduction agreement executed by the member on a form proposed form n provided by employer m for this purpose employer m shall pay to plan x an equivalent amount in jieu of the employee’s contribution required to purchase creditable service the cost of such creditable service purchase is to be set at an actuarially determined percentage of earnabie compensation intended to pay for the full cost of the benefit to be provided proposed ordinance r further provides that the employee shall not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by employer m to plan x such election shall not be effective prior to the effective date of proposed ordinance r or prior to the receipt of the signed proposed form n contributions made by employer m pursuant to proposed ordinance r shall be considered eamable compensation_for purposes of chapter of the-city code such contributions shall be paid to the trust fund by employer m from the same source of funds as used in paying wages to affected employees proposed form n is a salary reduction election form to be used for the pick-up of prior service_credit proposed form n permits an employee to enter into a binding irrevocable payroll deduction authorization which states the beginning and ending dates of the election the percentage of earnable compensation that will be paid each pay_period by employer m and indicates the dates of the service being purchased proposed form n also provides that such employee will not have the option of choosing to receive the amounts directly instead of having them paid_by employer m directly into plan x based on the aforementioned facts you request the following rulings that amounts deducted and withheld from a group b empioyee’s salary pursuant to proposed ordinance r and proposed form n that are used to purchase prior service_credit pursuant to proposed ordinance r and proposed form n qualify as employee contributions that are picked up by employer m under sec_414 of the code and as such are not included in gross_income for federal_income_tax purposes page -3- that amounts deducted and withheld from a group b employee’s salary pursuant to proposed ordinance r and proposed form n that are used to purchase prior service_credit pursuant to proposed ordinance r and proposed form n qualify as employee contributions that are picked up by employer m under sec_414 of the code and as such do not constitute wages for federal_income_tax withholding purposes sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a pian determined to be qualified under sec_401 a established by a state government or a political_subdivision thereof and are picked up by the employing unit the federal_income_tax treatment to be accorded contributions which are picked up by the employer within the meaning of sec_414 of the code is specified in revrul_77_462 1977_2_cb_358 in that revenue_ruling the employer school district agreed to assume and pay the amounts employees were required by state jaw to contribute to a state pension_plan revrul_77_462 concluded that the school district's picked-up contributions to the plan are excluded from the employees’ gross_income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of sec_3401 a a of the code the school district's contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees' salaries with respect to such picked-up contributions the issue of whether contributions have been picked up by an employer within the meaning of sec_414 of the code is addressed in revrul_81_35 1981_1_cb_255 and revrul_81_36 1981_1_cb_255 these revenue rulings established that the following two criteria must be met the employer must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan for purposes of the application of sec_414 of the code it is immaterial whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both in revrul_87_10 1987_1_cb_136 the internal_revenue_service considered whether contributions designated as employee contributions to a governmental_plan are excludable from the gross_income of the employee the service concluded that to satisfy the criteria set forth in revenue rulings and with page -4- respect to particular contributions the required specification of designated employee contributions must be completed before the period to which such contributions relate -in this request proposed ordinance r and proposed form n if adopted as proposed would satisfy the criteria set forth in revrul_81_35 and revrul_81_36 proposed ordinance r and proposed form n provide that employer m will make contributions to plan x in lieu of contributions by group b employees and that the group b empioyees may not elect to receive such contributions directly accordingly we conclude with respect to ruling_request number one that amounts deducted and withheld from a group b employee’s salary pursuant to proposed ordinance r and proposed form n that are used to purchase prior service_credit pursuant to proposed ordinance r and proposed form n qualify as employee contributions that are picked up by employer m under sec_414 of the code and as such are not included in gross_income for federal_income_tax purposes in the year in which such amounts are contributed to plan x these amounts will be included in the gross_income of the group b employees or their beneficiaries in the year in which they are distributed to the extent that the amounts represent contributions made by employer m with regard to ruling_request number two we conclude that amounts deducted and withheld from a group b employee's salary pursuant to proposed ordinance r and proposed form n that are used to purchase prior service_credit pursuant to proposed ordinance r and proposed form n qualify as employee contributions that are picked up by employer m and as such do not constitute wages for federal_income_tax withholding purposes the contributions picked up by employer m on behalf of the group b employees whether by payroll deduction an offset against future salary increases or both and though designated as employee contributions will be treated as employer contributions for federal_income_tax purposes since we have determined that the picked-up contributions are to be treated as employer contributions they are excepted from wages as defined in sec_3401 of the code for federal income-tax withholding purposes therefore no withholding of federai income_tax is required in the taxable_year in which they are contributed to plan x these rulings apply only if the effective date for the commencement of any proposed pick up of prior service_credit is not earlier than the later of the date proposed ordinance r and proposed form n are finalized and signed into law or the date they are put into effect these rulings are based on the assumption that plan x will be qualified under sec_401 of the code at the time of the proposed contributions and distributions page -5- in addition these rulings are contingent upon the adoption of proposed ordinance r and proposed form n as contained in your correspondence dated date no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act no opinion is expressed as to whether the amounts in question are paid pursuant to a salary reduction agreement within the meaning of sec_3121 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter has been sent to your authorized representative in accordance with the power_of_attorney on file with this office sincerely yours signed joyce b floyd joyce e floyd manager employee_plans technical group tax exempt and government entities enclosures copy of this letter deleted copy notice 2b
